 



Exhibit 10.115
EXECUTION VERSION
PLEDGE AGREEMENT
     PLEDGE AGREEMENT (this “Agreement”) dated as of March 3, 2008, among Lam
Research Corporation, a Delaware corporation (“Pledgor”), and ABN AMRO Bank
N.V., individually and in its capacity as Administrative Agent for the Lenders
under the Credit Agreement referred to below (“Pledgee”).
W I T N E S S T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof by and among Pledgor, Pledgee and the Lenders signatory thereto
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
Lenders have agreed to make term loans (the “Loans”) to Pledgor;
     WHEREAS, in order to induce Pledgee and Lenders to enter into the Credit
Agreement and other Loan Documents and to induce Lenders to make the Loans as
provided for in the Credit Agreement, Pledgor has agreed to grant a continuing
Lien on the Collateral (as hereinafter defined) to secure the Obligations;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement. All other terms
contained in this Agreement, unless the context indicates otherwise, have the
meanings provided for by the UCC to the extent the same are used or defined
therein.
     2. GRANT OF SECURITY INTEREST. Pledgor hereby irrevocably and
unconditionally grants a security interest in, a lien upon and the right of
set-off against, and assigns and transfers to Pledgee all property referred to
in Exhibit A attached hereto and incorporated herein, as hereafter amended or
supplemented from time to time (the “Collateral”).
     3. SECURED OBLIGATIONS. The Collateral secures and will secure all Secured
Obligations.
     4. PLEDGOR’S COVENANTS, REPRESENTATIONS AND WARRANTIES. Pledgor covenants,
represents and warrants that unless compliance is waived by Pledgee in writing:
     (a) Pledgor is the legal and beneficial owner of all the Collateral free
and clear of any and all liens, encumbrances, or interests of any third parties
other than the security interest of Pledgee, and will keep the Collateral free
of all liens, claims, security interests and encumbrances of any kind or nature,
whether voluntary or involuntary, except the security interest of Pledgee.

 



--------------------------------------------------------------------------------



 



     (b) Pledgor shall, at Pledgor’s expense, take all actions necessary or
advisable from time to time to maintain the first priority and perfection of the
security interest of Pledgee in the Collateral and shall not take any actions
that would alter, impair or eliminate said priority or perfection.
     (c) Pledgor agrees to pay prior to delinquency all taxes, charges, liens
and assessments against the Collateral, and upon the failure of Pledgor to do
so, Pledgee at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the same.
     (d) Pledgor’s exact legal name is correctly set forth on the signature page
hereof. Pledgor will notify Pledgee in writing at least 30 days prior to any
change in Pledgor’s name or identity.
     (e) Pledgor’s chief executive office is, and has been for the four-month
period preceding the date hereof (or, if less, the entire period of the
existence of Pledgor) located, in the state specified on the signature page
hereof. In addition, Pledgor is an organization of the type and (if an
unregistered entity), is incorporated in or organized under the laws of the
state specified on such signature page. Pledgor shall give Pledgee at least
thirty (30) days notice before changing the location of its residence or its
chief executive office, type of organization, business structure or state of
incorporation or organization.
     (f) Pledgor’s organizational identification number, if any, assigned by its
state of incorporation or organization is correctly set forth on the signature
page hereof. Pledgor shall promptly notify Pledgee (i) of any change of its
organizational identification number, or (ii) if Pledgor does not have an
organizational identification number and later obtains one, of such
organizational identification number.
     5. REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING EQUITY SECURITIES
COLLATERAL. Pledgor hereby represents, warrants and covenants the following with
respect to any equity securities comprising any or all of the Collateral (the
“Equity Securities”) and covenants and agrees to promptly notify Pledgee in
writing in the event that any of the foregoing representations and warranties is
no longer true and correct:
     (a) The Equity Securities have been duly authorized and validly issued and
are fully paid and non-assessable.
     (b) There are no restrictions on the pledge of the Equity Securities by
Pledgor to Pledgee nor on the sale of the Equity Securities by Pledgor or
Pledgee (whether pursuant to securities laws or regulations or any shareholder,
lock-up or other similar agreement or insider trading rules of the issuer).
     (c) The Equity Securities are freely and fully marketable by Pledgor or
Pledgee as pledgee, without regard to any holding period, manner of sale, volume
limitation, public information or notice requirement, subject to applicable
securities laws or regulations.
     6. PLEDGEE APPOINTED ATTORNEY IN FACT. Pledgor authorizes and irrevocably
appoints Pledgee as Pledgor’s true and lawful attorney-in-fact with full power
of

-2-



--------------------------------------------------------------------------------



 



substitution to take any action and execute or otherwise authenticate any record
or other documentation that Pledgee considers necessary or advisable to
accomplish the purposes of this Agreement, including but not limited to, the
following actions: (a) following and during the continuance of an Event of
Default, to endorse, receive, accept and collect all checks, drafts, other
payment orders and instruments representing or included in the Collateral or
representing any payment, dividend or distribution relating to any Collateral or
to take any other action to enforce, collect or compromise any of the
Collateral; (b) to transfer any Collateral (including converting physical
certificates to book-entry holdings) into the name of Pledgee or its nominee or
any broker-dealer (which may be an affiliate of Pledgee) and to execute any
control agreement covering any Collateral on Pledgor’s behalf and as
attorney-in-fact for Pledgor, in each case, in order to perfect Pledgee’s first
priority and continuing security interest in the Collateral and in order to
provide Pledgee with control of the Collateral, and Pledgor’s signature on this
Agreement or other authentication of this Agreement shall constitute an
irrevocable direction by Pledgor to any bank, custodian, broker dealer, any
other securities intermediary or commodity intermediary holding any Collateral
or any issuer of any letters of credit to comply with any instructions or
entitlement orders, of Pledgee without further consent of Pledgor; (c) to
participate in any recapitalization, reclassification, reorganization,
consolidation, redemption, stock split, merger or liquidation of any issuer of
securities which constitute Collateral, and in connection therewith Pledgee may
deposit or surrender control of the Collateral, accept money or other property
in exchange for the Collateral, and take such action as it deems proper in
connection therewith, and any money or property received on account of or in
exchange for the Collateral shall be applied to the Secured Obligations or held
by Pledgee thereafter as Collateral pursuant to the provisions hereof; (d) to
exercise any right, privilege or option pertaining to any Collateral, but
Pledgee has no obligation to do so; (e) to file any claims, take any actions or
institute any proceedings which Pledgee determines to be necessary or
appropriate to collect or preserve the Collateral or to enforce Pledgee’s rights
with respect to the Collateral; (f) to execute in the name or otherwise
authenticate on behalf of Pledgor any record reasonably believed necessary or
appropriate by Pledgee for compliance with laws, rules or regulations applicable
to any Collateral, or in connection with exercising Pledgee’s rights under this
Agreement; (g) to file any financing statement relating to this Agreement
electronically, and Pledgee’s transmission of Pledgor’s signature on and
authentication of the financing statement shall constitute Pledgor’s signature
on and authentication of the financing statement; (h) to make any compromise or
settlement it deems desirable or proper with reference to the Collateral; (i) to
do and take any and all actions with respect to the Collateral and to perform
any of Pledgor’s obligations under this Agreement; and (j) to execute any
documentation reasonably believed necessary by Pledgee for compliance with any
restrictions, laws, rules or regulations applicable to any Collateral hereunder
that constitutes restricted or control securities under the securities laws. The
foregoing appointments are irrevocable and coupled with an interest and shall
survive the death or disability of Pledgor and shall not be revoked without
Pledgee’s written consent. To the extent permitted by law, Pledgor hereby
ratifies all said attorney-in-fact shall lawfully do by virtue hereof.
     7. VOTING RIGHTS.
     (a) Subject to subsection (b) below, Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Collateral or
any part thereof for any purpose

-3-



--------------------------------------------------------------------------------



 



not inconsistent with the terms of this Agreement or any document or agreement
executed in connection herewith.
     (b) Upon the occurrence and during the continuance of an Event of Default,
at the option of Pledgee exercised in a writing sent to Pledgor, all rights of
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to subsection (a) above shall cease,
and Pledgee shall thereupon have the sole right to exercise such voting and
other consensual rights.
     8. EVENTS OF DEFAULT; REMEDIES.
     (a) Any one or more of the following shall be a default hereunder (each an,
“Event of Default”):
     (i) Any Event of Default occurs under the Credit Agreement.
     (ii) Any control agreement covering any Collateral is breached, or any
party to such control agreement terminates or notifies Pledgee or Pledgor of its
intention to terminate the control agreement or denies the enforceability of the
control agreement.
     (iii) Any involuntary lien of any kind or character attaches to any of the
Collateral.
     (b) If an Event of Default occurs, Pledgee may do any one or more of the
following:
     (i) Declare any Secured Obligations immediately due and payable, without
notice or demand.
     (ii) Exercise as to any or all of the Collateral all the rights, powers and
remedies of an owner, subject to the Section 7 hereof.
     (iii) Enforce the security interest given hereunder pursuant to the UCC and
any other applicable law.
     (iv) Sell all or any part of the Collateral at public or private sale in
accordance with the UCC, without advertisement, in such manner and order as
Pledgee may elect. Pledgee may purchase the Collateral for its own account at
any such sale. Pledgee shall give Pledgor such notice of any public or private
sale as may be required by the UCC, provided that to the extent notice of any
such sale is required by the UCC or other applicable law, Pledgor agrees that at
least 10 days notice to Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and provided further that, if Pledgee fails to comply with this
sentence in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC or other
applicable law. Pledgor acknowledges that Collateral may be sold at a loss to
Pledgor, and that, in such event, Pledgee shall have no liability or
responsibility to Pledgor for such loss. Pledgor further acknowledges that a
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such

-4-



--------------------------------------------------------------------------------



 



circumstances, agrees that no such private sale shall, to the extent permitted
by applicable law, be deemed not to be “commercially reasonable” solely as a
result of such prices and other sale terms. Upon any such sale, Pledgee shall
have the right to deliver, assign and transfer to the buyer thereof the
Collateral so sold. Each buyer at any such sale shall hold the Collateral so
sold absolutely and free from any claim or right of whatsoever kind, including
any equity or right of redemption of Pledgor that may be waived or any other
right or claim of Pledgor, and Pledgor, to the extent permitted by law, hereby
specifically waives all rights of redemption, stay or appraisal that Pledgor has
or may have under any law now existing or hereafter adopted.
Without limiting any other rights and remedies available to Pledgee, Pledgor
expressly acknowledges and agrees that with respect to Collateral consisting of
notes, bonds or other securities which are not sold on a recognized market,
Pledgee shall be deemed to have conducted a commercially reasonable sale of such
Collateral if (a) such sale is conducted by any nationally recognized
broker-dealer (including any affiliate of Pledgee), investment banker or any
other method common in the securities industry, and (b) if the purchaser is
Pledgee or any affiliate of Pledgee, the sale price received by Pledgee in
connection with such sale is reasonably supported by quotations received from
one or more other nationally recognized broker-dealers, investment bankers or
other financial institutions.
     (v) Enforce the security interest of Pledgee in any deposit account which
is part of the Collateral by applying such account to the Secured Obligations.
     (vi) Exercise any other remedy provided under this Agreement or by any
applicable law.
     (vii) Comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale or
other disposition of the Collateral.
     (viii) Sell the Collateral without giving any warranties as to the
Collateral. Pledgee may specifically disclaim any warranties of title or the
like. This procedure will not be considered to affect adversely the commercial
reasonableness of any sale or other disposition of the Collateral.
All cash proceeds received by or on behalf of Pledgee in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, following the payment of the fees and expenses of Pledgee, be held by
Pledgee as collateral for, and/or then or at any time thereafter applied in
whole or in part by Pledgee to, the Secured Obligations in such order as Pledgee
may elect. Any surplus of such cash or cash proceeds held by or on behalf of
Pledgee and remaining after payment in full of all the Secured Obligations shall
be paid to Pledgor. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to this Section are insufficient to cover the
costs and expenses of such realization and the payment in full of all Secured
Obligations, Pledgor shall remain liable for any deficiency to the extent
Pledgor are

-5-



--------------------------------------------------------------------------------



 



obligated therefor under the other documents executed in connection with the
Secured Obligations and this Agreement.
     9. RIGHT TO CURE; LIMITATION ON PLEDGEE’S DUTIES. If Pledgor fails to
perform any agreement contained herein, Pledgee may perform or cause performance
of such agreement and the expenses of Pledgee incurred in connection therewith
shall be payable by Pledgor under Section 13. Any powers conferred on Pledgee
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Pledgee shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Pledgee shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which Pledgee accords its own property, it being
understood that Pledgee shall not have any responsibility for (a) ascertaining,
exercising or taking other action or giving Pledgor notice with respect to
subscription rights, calls, conversions, exchanges, maturities, lenders or other
matters relative to any Collateral, whether or not Pledgee has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Pledgee shall not be
liable for any loss to the Collateral resulting from acts of God, war, civil
commotion, fire, earthquake, or other disaster or for any other loss or damage
to the Collateral except to the extent such loss is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
Pledgee’s gross negligence or willful misconduct.
     10. WAIVERS. Pledgee shall be under no duty or obligation whatsoever and
Pledgor waives any right to require Pledgee to (i) make or give any presentment,
demands for performances, notices of nonperformance, protests, notices of
protest or notices of dishonor in connection with any obligations or evidences
of indebtedness held by Pledgee as Collateral, or in connection with any
obligation or evidences of indebtedness which constitute in whole or in part the
Secured Obligations, (ii) proceed against any person or entity, (iii) proceed
against or exhaust any collateral, or (iv) pursue any other remedy in Pledgee’s
power; and Pledgor waives any defense arising by reason of any disability or
other defense of Pledgor or any other person, or by reason of the cessation from
any cause whatsoever of the liability of Pledgor or any other person. Until the
Secured Obligations is paid in full, Pledgor waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), including without limitation any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Agreement, and Pledgor waives
any right to enforce any remedy which Pledgee now has or may hereafter have
against Pledgor or against any other person and waives any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Pledgee.
     11. TRANSFER, DELIVERY AND RETURN OF COLLATERAL.
     (a) Pledgor shall immediately deliver or cause to be delivered to Pledgee
(or the Securities Intermediary, if any) (i) any certificates or instruments now
or hereafter representing or evidencing Collateral and such certificates and
instruments shall be in suitable form for transfer without restriction or stop
order by delivery, or shall be accompanied by duly executed

-6-



--------------------------------------------------------------------------------



 



instruments of transfer or assignment in blank in form and substance
satisfactory to Pledgee, and (ii) following and during the continuance of an
Event of Default, in the same form as received (with any necessary endorsement),
all dividends and other distributions paid or payable in cash in respect of any
Collateral and any such amounts, if received by Pledgor, shall be received in
trust for the benefit of Pledgee and be segregated from the other property or
funds of Pledgor.
     (b) Pledgee may at any time deliver the Collateral or any part thereof to
Pledgor and the receipt by Pledgor shall be a complete and full acquittance for
the Collateral so delivered, and Pledgee shall thereafter be discharged from any
liability or responsibility therefor.
     (c) Upon the transfer of all or any part of the Secured Obligations,
Pledgee may transfer all or any part of the Collateral and shall be fully
discharged thereafter from all liability and responsibility with respect to such
Collateral so transferred, and the transferee shall be vested with all the
rights and powers of Pledgee hereunder with respect to such Collateral so
transferred; but with respect to any Collateral not so transferred Pledgee shall
retain all rights and powers hereby given. Pledgor agrees that Pledgee may
disclose to any prospective purchaser or transferee and any purchaser or
transferee of all or part of the Secured Obligations any and all information in
Pledgee’s possession concerning Pledgor, this Agreement and the Collateral.
     12. CONTINUING AGREEMENT AND POWERS.
     (a) This is a continuing Agreement and all the rights, powers and remedies
hereunder shall, unless otherwise limited herein, apply to all past, present and
future Secured Obligations of Pledgor to Pledgee, including that arising under
successive transactions which shall either continue the Secured Obligations,
increase or decrease it, or from time to time create new Secured Obligations
after all or any prior Secured Obligations has been satisfied, and
notwithstanding the death, incapacity, cessation of business, dissolution or
bankruptcy of Pledgor, or any other event or proceeding affecting Pledgor.
     (b) Until all Secured Obligations shall have been paid in full and Pledgee
shall have no obligation to extend credit to Pledgor, the power of sale and all
other rights, powers and remedies granted to Pledgee hereunder shall continue to
exist and may be exercised by Pledgee at the time specified hereunder
irrespective of the fact that the Secured Obligations or any part thereof may
have become barred by any statute of limitations, or that the personal liability
of Pledgor may have ceased. Pledgor waives the benefit of any statute of
limitations as applied to this Agreement.
     13. COSTS. All advances, charges, costs and expenses, including reasonable
attorneys’ fees, incurred or paid by Pledgee in exercising any right, power or
remedy conferred by this Agreement or in the enforcement thereof, and including
the charges and expenses of Pledgee’s custody unit, shall become a part of the
Secured Obligations secured hereunder and shall be paid to Pledgee by Pledgor
immediately and without demand, with interest thereon at an annual rate equal to
the highest rate of interest of any Secured Obligations secured by this
Agreement (or, if there is no such interest rate, at the maximum interest rate
permitted by law for interest on judgments). Such costs and attorneys’ fees
shall include the allocated cost of in-house counsel to the extent permitted by
law.

-7-



--------------------------------------------------------------------------------



 



     14. NOTICES. Unless otherwise provided or agreed to herein or required by
law, notice and communications provided for in this Agreement shall be in
writing and shall be mailed, telecopied or delivered to Pledgor to the address
or facsimile number for notices as determined in the Credit Agreement or at such
other address or facsimile number as shall be designated by Pledgor in a written
notice to Pledgee at the address for notices set forth for Pledgee in the Credit
Agreement. Notices and other communications sent shall be effective as of the
times specified in the Credit Agreement.
     15. INDEMNITY. Pledgor shall indemnify, hold harmless and defend Pledgee
and its directors, officers, agents and employees, from and against any and all
claims, actions, obligations, liabilities and expenses, including defense costs,
investigative fees and costs, and legal fees and damages arising from their
execution of or performance under this Agreement or any control agreement
executed by Pledgee in connection with the Collateral, except to the extent that
such claim, action, obligation, liability or expense is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement.
     16. JUDGMENT CURRENCY. If a judgment or order is rendered by any court,
tribunal or arbitration panel for the payment of any amounts owing to Pledgee
under this Agreement or for the payment of damages in respect of any breach of
this Agreement or any provision or term thereof and such judgment or order is
expressed in currency (“Judgment Currency”) other than United States dollars,
Pledgor agrees notwithstanding any such judgment or order, to indemnify and hold
harmless Pledgee against any deficiency in United States dollars in the amounts
received by Pledgee arising or resulting from any variation between (i) the rate
of exchange at which United States dollars are converted into Judgment Currency
for the purpose of the judgment or order, and (ii) the rate of exchange at which
Pledgee is able to purchase United States dollars with the amount of Judgment
Currency actually received by Pledgee. The above indemnity constitutes a
separate and independent obligation of Pledgor from its other obligations under
this Agreement and applies irrespective of any indulgence granted by Pledgee. No
proof or evidence of any actual loss shall be required to be provided by
Pledgee. The term “rate of exchange” shall include any premiums, taxes and costs
of exchange payable in connection with the purchase of or conversion into the
relevant currency and shall be determined by Pledgee in accordance with its
normal procedures.
     17. MISCELLANEOUS.
     (a) This Agreement (i) may be waived, altered, modified or amended only by
an instrument in writing, duly executed by the party or parties sought to be
charged or bound thereby, and (ii) may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart. Any waiver, express or implied, of any provision hereof and
any delay or failure by Pledgee to enforce any provision shall not preclude
Pledgee from enforcing any such provision thereafter.

-8-



--------------------------------------------------------------------------------



 



     (b) Pledgor hereby irrevocably authorizes Pledgee to file one or more
financing statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable law. Such financing statements, continuation statements
and amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether Pledgor is an organization, the type
of organization and any organizational identification number issued to Pledgor.
Pledgor agrees to furnish any such information to Pledgee promptly upon request.
Pledgor also ratifies its authorization for Pledgee to have filed any initial
financing statement or amendments thereto filed prior to the date hereof.
     (c) From time to time, Pledgor shall, at the request of Pledgee, execute
such other agreements, documents or instruments or take any other actions in
connection with this Agreement as Pledgee may reasonably deem necessary to
evidence or perfect the security interests granted herein, to maintain the first
priority of the security interests, or to effectuate the rights granted to
Pledgee herein, but their failure to do so shall not limit or affect any
security interest or any other rights of Pledgee in and to the Collateral.
Pledgor will execute and deliver to Pledgee any stock powers, instructions to
any securities intermediary, issuer or transfer agent, proxies, or any other
documents of transfer that Pledgee requests in order to perfect, obtain control
or otherwise protect Pledgee’s security interest in the Collateral or to effect
Pledgee’s rights under this Agreement. Such powers or documents may be executed
in blank or completed prior to execution, as requested by Pledgee.
     (d) This Agreement shall be governed by and construed according to internal
laws of the State of California, to the jurisdiction of which the parties hereto
submit, except as otherwise required by mandatory provisions of law and except
to the extent that remedies are governed by the laws of any other jurisdiction.
     (e) Any term used or defined in the UCC and not defined herein has the
meaning given to the term in the UCC, when used in this Agreement.
     (f) This Agreement shall benefit Pledgee’s successors and assigns and shall
bind Pledgor’s successors and assigns, except that Pledgor may not assign its
rights and obligations under this Agreement. This Agreement shall bind all
parties who become bound as a Loan Party with respect to the Secured
Obligations.
     (g) All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
of any other right or remedy.
     (h) In all cases where more than one party executes this Agreement, all
words used herein in the singular shall be deemed to have been used in the
plural where the context and construction so require, and all obligations and
undertakings hereunder of such parties are joint and several.

-9-



--------------------------------------------------------------------------------



 



     (i) The illegality, invalidity or unenforceability of any provision of this
Agreement shall not in any way affect or impair the legality, validity or
enforceability of the remaining provisions of this Agreement.
     (j) This Agreement and any other documents executed or delivered in
connection herewith constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and shall supersede any prior expressions
of intent or understandings with respect to this transaction.
     18. Final Agreement. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Pledge Agreement by
their duly authorized officer(s) as of the date and year first above written,
intending to be legally bound.

              PLEDGEE:
 
            ABN AMRO BANK N.V., individually and as     Administrative Agent
 
       
 
  By:   /s/ Sarabelle Hitchner
 
            Name: Sarabelle Hitchner     Title: Senior Vice President  
 
  By:   /s/ Kathryn Schutz
 
            Name: Kathryn Schutz     Title: Assistant Vice President
 
            PLEDGOR:
 
            LAM RESEARCH CORPORATION
 
       
 
  By:   /s/ Roch LeBlanc
 
            Name: Roch LeBlanc     Title: Treasurer
 
        Pledgor’s type and state of organization:   Pledgor’s organizational
identification number:
 
        Delaware corporation   Delaware file number: 4228688

[Signature Page to Pledge Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO PLEDGE AGREEMENT
DESCRIPTION OF COLLATERAL
     Equity Securities

                          Number of     Issuer   Class   Shares   Certificate
Numbers
Lam Research International B.V.
  Ordinary Stock     24     Uncertificated
 
               
Bullen
Semiconductor
Corporation
  Common Stock     1,000     CS-1

     The Collateral includes all present and future income, proceeds, earnings,
increases, and substitutions from or for the Collateral of every kind and
nature, including without limitation all payments, interest, profits,
distributions, benefits, rights, options, warrants, dividends, stock dividends,
stock splits, stock rights, regulatory dividends, subscriptions, monies, claims
for money due and to become due, proceeds of any insurance on the Collateral,
shares of stock of different par value or no par value issued in substitution or
exchange for shares included in the Collateral, and all other property Pledgor
is entitled to receive on account of such Collateral, including accounts,
documents, instruments, chattel paper, and general intangibles; provided,
however, that in no event shall the pledge of shares in Lam Research
International B.V. exceed 65% of the total shares outstanding.
     This Exhibit A is dated                     , 2008.
     o      If this box is checked, this Exhibit A replaces a prior Exhibit A
[Each replacement Exhibit A should list all Collateral subject to the Pledge
Agreement as of the effective date of replacement on a cumulative basis.]

                      ABN AMRO BANK N.V., individually and as Administrative
Agent       LAM RESEARCH CORPORATION    
 
                   
By
        By      
Printed Name
        Printed Name      
Title
        Title      

 